DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a national stage entry of PCT/KR2019/000900 filed 01/22/2019.
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.	a. Certified copy of application KR10-2018-0008282 was received on 07/23/2020.	a. Certified copy of application KR10-2018-0092687 was received on 07/23/2020.

Claim Objections
4.	Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 7 and 15 recite “identifying occurrence of an error in a reception segment of the transport protocol”. It is unclear to the Examiner what a “reception segment” “of[sic] the protocol” is; the claim is therefore indefinite and rejected.
6.	Claims 16 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites “determining whether a backhaul failure has occurred based on the identification”. There are 4 separate identification steps in claim 16 and its parents; it is unclear as to which step is being referred to. The claim is therefore indefinite, and rejected; claims 17 - 18 have similar language and are likewise rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) *** are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deivasigamani (US 20160353344 A1).

Regarding claim 1, Deivasigamani discloses subject matter relating to network failover. Specifically, Deivasigamani discloses a method of operating an electronic device, comprising: 
identifying a state of a transport protocol (UE determines whether connection is available; see paragraph [0044] and Fig. 3)
determining a communication state of an electronic device based on the state of the transport protocol (UE cannot successfully connect call because connection is not available; see paragraph [0044] and Fig. 3); and 
changing a network based on the communication state (based on call not connecting, UE falls back to legacy RAN; see paragraph [0044] and Fig. 3).

Regarding claims 2 and 10, Deivasigamani discloses the subject matter of the parent claim(s), as noted above. Deivasigamani further discloses:
UE determines whether TCP socket is unavailable; see paragraph [0044]).

Regarding claims 3 and 11, Deivasigamani discloses the subject matter of the parent claim(s), as noted above. Deivasigamani further discloses:
wherein the communication state is determined to be at least one of a good state, a poor state, a blocked state, and a sluggish state (call is not connected (i.e. is in a poor or blocked state); see paragraph [0044])

Regarding claims 6 and 14, Deivasigamani discloses the subject matter of the parent claim(s), as noted above. Deivasigamani further discloses:
	identifying at least one of a state of the transport protocol and a count of sockets of the transport protocol (UE determines if TCP socket has failed; see paragraph [0044] and Fig. 3); 
	determining whether a backhaul failure has occurred based on at least one of the identified state of the transport protocol and the identified count of sockets of the transport protocol (UE determines if connection is failed based on TCP socket status; see paragraph [0044] and Fig. 3; the Examiner notes that it is clear in context that the TCP connection is through the RAN, i.e. a backhaul connection); and 
	controlling the backhaul failure based on the backhaul failure determination (UE falls back to legacy RAN if the connection has failed; see paragraph [0044] and Fig. 3).

Regarding claim 8, Deivasigamani discloses the subject matter of the parent claim(s), as noted above. Deivasigamani further discloses wherein the controlling of the backhaul failure based on the backhaul failure determination comprises: 
identifying an external device to which information relating to the backhaul failure is to be transmitted (legacy RAN; see paragraph [0048]); and 
transmitting information relating to the backhaul failure to the identified external device (UE reregisters (i.e. transmits information) with the legacy RAN; see paragraph [0048] the Examiner notes that the reregistration is related to the backhaul failure, as the backhaul failure is the cause of the reregistration).

Regarding claim 9, Deivasigamani discloses an electronic device (UE; see paragraph [0066] and Fig. 7) comprising: 
a communication module (transceiver; see paragraph [0066] and Fig. 7); 
at least one processor (processor; see paragraph [0066] and Fig. 7); and 
a memory operatively connected to the at least one processor, wherein the memory is configured to store instructions that, when executed, cause the at least one processor to (memory with code; see paragraphs [0065 - 0069] and Fig. 7): 
identify a state of a transport protocol (UE determines whether connection is available; see paragraph [0044] and Fig. 3)
determine a communication state of an electronic device based on the state of the transport protocol (UE cannot successfully connect call because connection is not available; see paragraph [0044] and Fig. 3); and 
based on call not connecting, UE falls back to legacy RAN; see paragraph [0044] and Fig. 3).

Regarding claim 20, Deivasigamani discloses a non-transitory computer-readable recording medium comprising a plurality of instructions, wherein the plurality of instructions are configured to, when executed by a processor, cause the processor to (non transitory computer readable medium and processor; see paragraphs [0065 – 0069] and Fig. 7): 
identify a state of a transport protocol (UE determines whether connection is available; see paragraph [0044] and Fig. 3)
determine a communication state of an electronic device based on the state of the transport protocol (UE cannot successfully connect call because connection is not available; see paragraph [0044] and Fig. 3); and 
change a network based on the communication state (based on call not connecting, UE falls back to legacy RAN; see paragraph [0044] and Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Deivasigamani (US 20160353344 A1).

Regarding claims 5 and 13, Deivasigamani discloses the subject matter of the parent claim(s), as noted above. Deivasigamani further discloses:
	displaying the communication state on the electronic device (display; see paragraph [0066] and Fig. 7); and 
	displaying a message comprising information relating to a network change on the electronic device based on the communication state (display; see paragraph [0066] and Fig. 7)
	Deivasigamani does not explicitly disclose the contents of the display.

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Deivasigamani by displaying the communication state and a message comprising information relating to a network change. One of ordinary skill in the art would have found it obvious, as displaying relevant information to the user is well known, and would allow the user to be informed about what is happening. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Regarding claim 19, Deivasigamani discloses the subject matter of the parent claim(s), as noted above. Deivasigamani further discloses wherein the controlling of the backhaul failure based on the backhaul failure determination comprises: 
displaying information relating to the backhaul failure (display; see paragraph [0066] and Fig. 7); and 
displaying an indicator for changing a network based on the backhaul failure (display; see paragraph [0066] and Fig. 7); and 
	Deivasigamani does not explicitly disclose the contents of the display.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Deivasigamani by displaying the information related to the backhaul failure and an indicator for changing a network. One of ordinary skill in the art would have found it obvious, as displaying relevant information to the user is well known, and would allow the user to be informed about what is happening. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A) Kakadia – Network Failover - US 20140017990 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.S./             Examiner, Art Unit 2464                  

/RICKY Q NGO/             Supervisory Patent Examiner, Art Unit 2464